Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 1 of 47 PageID #:5




                 EXHIBIT A
                 Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 2 of 47 PageID #:6



      2120 -Served                       2121 -Served Hearing Date: 8/27/2019 9:30 AM - 9:30 AM
      2220 -Not Served                   2221 -Not Se~v~~oom Number: 2008
      2320 -Served By Mail               2321 - Servcd     ~1l~ District 1 Court                                              FILED
      2420 -Served By PublicAtion        2421 -Served By Publi~A4~r~ounty, IL                                                4/29/2099 1:06 PM
      SUMMONS                            ALIAS -SUMMONS                                                                        ~/''
                                                                                                                                 )~~~~,1~~~~}V001
                                                                                             ■ I~IIII II ~I 10I I~IIII I~I~II1~~11 IIII



                                   IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS    COOK COUNTY, IL
                                COUNTY DEPARTMENT, CHANCERY                DIVISIONZ019CH05413
~.9
0
x                                                                                       4855072
U
w
0
N
                                                                                        No. 2019CH05413
a
co
0
                                                                                        The City of Chicago - c/o Law Division
0     Jerome Davis, Veronica Walker-Davis, and Spencer Bryd
N
                                               (Name all parties)                       121 N. LaSalle Street, Suite 600
w                                 V.
iLi                                                                                     Chicago, Illinois 60602
0
      The City of Chicago, Illinois
W
a

                                               SUMMONS QALIAS SUMMONS                                                                   1.
      To each Det'endant:                                                                                                                    ~

             YOU ARE SUMM~NCD aad regaired to file an answer to the complaint in th9s case, a coj~y of which is
      hereto attached,or otherwise file your appearance,and pay the required fee,in the Office ofthe Cterk of this Coua•t ofthe
      following location:                                                                                        ~~
                  Richard .T. Daley Center,50 W. Washington,Room 802                     ,Chicago,Illinois 60602
            Q     D9stricf 2 -Skokie            (~ District 3-Rolling Meadows               (~ District 4 -Maywood
                  5600 Old Orchard Rd.             2121 Euclid                                 1500 M~ybraokAve.
                  Sl~okie,IL 60077                 Rolling Meadows,IL 60408                    Maywood,IL 60153
            (~    District 5 » Br3dgevie~v       ~°   District 6 -Markham                   Q Child Support
                  10220 S. 76th Ave.                  16501 S. Kedzie Pkwy.                   28 North Clarlc St., Room 200
                  B~•Idgevie~v, I~. 60455             Markham,l'L 60428                       Chicago,Illinois 60602
      You must ale within 30 days after service ofthis Summons,not counting the day of service.
      IF YOU FAYL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE RELIEF
      REQUESTED IN THE COMPLAINT.
      To the officer:                                                                                                                              --t
                                                                                                                                                   '::7

             This Summons must be returned by the officer ar other person to whom it ryas given for service, r~uitl4 endor~emBgt
      ofservice aad fees,ifany,immediately sifter service. Ifservice cannot be made,this Summons shall be retuPped so endorsed.
      This Summons may not be served later than 30 days after its date.                                                 .._._
                                                                                      4!29/20191:06 PM DOROTI~ BROW'Id~
      Atty. No.:47753                                                      W1TN~SS,                          na ~ ~. _--=-'_____..;. ,'
      Narne: Bober J. Pavich, PAVICM LAW GROUP, P.C.                                                         ='~• _; -~
      Atty. for: Plaintiffs                                                                                ~~q,~.•,.~._QG4t                  ~;,   N      r~-~
      Address: 30 West Monroe Street, Suite 1310
                                                                                                                  ~4
                                                                                                                  ~~
      City/State/Zip• Chicago, Illinois 60603                               Date of service:       ap~`•~......~`~~~
      TeIe~hone: (312)690-8400                                                   (To be inserted by                cagy IefE with detendnnt
                                                                                   or otl~cr person)
      Service by Facsimile Transmission will be accepted at:
                                                                            (Area Code) (facsimile Tetephonc Number)
                   DOROTHY BROWN,CLARK OF THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
               Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 3 of 47 PageID #:7



     2120 -Served                      2121   ~ Seiwed Nearing Date: 8/27/2019 9:30 AM - 9:30 AM
     2220 -Not Served                  2221   -Not Se~v~~oom Number: 2008
     2320 »Served By Mail              2321   -Served       ~~ Diskrict 1 Court                              FILED
     2420 -Served By PublicAtian       2421   -Served By Publi~eiA4~ounty, IL                               4/29/2019 1:06 PM
     sun~viorrs                        ai.rAs - sun~n~orrs                                                     ~_i~a~t~'i~rJ~ooi
                                 IPi THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS   COOK COUNTY, IL
M
                              COUNTY DEPARTMENT, CHANCERY                 DNISIOM~19CH05413
0                                                                                    4855072
x
U
rn
0
N
                                                                                     No      2019CH05413
'd

fD
O
                                                                                     The Ciry of Chicago - c% Law Division
a     Jerome Davis, Veronica Walker-Davis, and Spencer Bryd
                                               {Name all parties)                    121 N. LaSaEle Stree#, Suite 600
w                           v.
~i                                                                                   Chicago, Illinois 60602
a
0
0    The City of Chicago, Illinois
w
LL


                                              SUMMONS ~ALIAS SUMMONS
     To each Defendant:

            YOU ARE SUMMONCD and regaired to file an answer to the complaint in this case, a copy of which is
     hereto attached, or otherwise file your appearance,and pay the required fee, in the Office ofthe Cterk of this Court at the
     following Eocation:
           (!~ Richard J. Daley Center,50 W. Washington, Room 802                       Chicago,Illinois 60602
           Q     District 2 - Skokie           (~ District 3-Rolling Meadows              (~ District 4 -Maywood
                 5600 Old Orchard Rd.             2121 Euclid                                1500 MaybrookAve.
                 Sltokie,IL 60Q77                 Rolling Meadows,IL 60008                   Maywood,IL 60153
                 District 5 -Bridgeview        ~ Dlstrlct 6 -Markham                      Q CI►ild Support
                 I0220 S. 76th Ave.              16501 S. Kedzie Pk~ry.                     28 North Ciarlc St., Room 200
                 Brldgevie~v,1L 60455            Markham,IL 60428                           Chicago,Illinois 60602
     You must file within 30 days after service ofthis Summons, not connting the day of service.
     IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ~NTER~D AGAINST YOU FOR THE RCI.IEF
     REQUESTED IN THE COMPI~AIlVT.
     To the officer:

            This Summons must be returned by the officer or other person to whom it rues given for service, with endorsement
     ofservice and fees,ifany,Immediately after service. Ifservice cannot be made,this Summons sha11 be returned so endorsed.
     TLis Sammons may not be served latex than 3d days after its date.
                                                                                    4/29/2019 1:06 PM DOROTHY BROWN
     Atly. No.:47753                                                     W1TN~SS, _                             ,
     Name: Rober J. Pavich, PAVICH LAW GROUP, P.C.                                              .~..,...
                                                                                                  uti~ c
     Atty. for: Plaintiffs
     Address: 30 West Monroe Street, Suite 1310
     City/State/Zip• Chicago, Illinois 60603
                                                                                                 ~~ ~~~ r.~       u
                                                                         Date of service:       "p~'•*..., .---'~~
     Telephone: {312)690-8400                                                 (To be inserted by            ~ + copy left with defendnut
                                                                                ar otitcr nersonl
     Service by Facsimfle Transmission tivill be accepted at:
                                                                        {Area Codej (Pncsimile Telepf►onc Number)
                  DOROTHY BROWN,CLARK OF THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
            Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 4 of 47 PageID #:8



Return Date: No return date scheduled
Hearing Date: 8/27/2019 9:30 AM - 9;30 AM
Courtroom ~Jumber: 2008
Location: District 1 Court                                                                         FILED
        Cook County, IL                                                                            4/29/2019 1:06 PM
                                                                                                   DOROTHY BROWN
                                                                                                   CIRCUIT CLERK
                                                                                                   COOK COUNTY, IL
                                                                                                   2019CM05413
0
~                                                                                                  4855072
N                           IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
~                               COUNTY DEPARTMENT,CHANCERY DIVISION

            JEROM~ DAMS,
            VERONICA WALKER-DA'VIS,
            AND SPENCER BYRD,
                                                                                2019CH054'[3
                                   Plaintiffs,                            No.

                    v.

            THE CITY OF CHICAGO,
            ILLINOIS,

                                   Defendant.

                 COMPLAINT FOR DECLARATORY.TUDGMENT AND INJUNCTIVE RELIEF

                    Plaintiffs Jerome Davis, Veronica Walker-Davis, and Spencer Byrd bring this complaint

            pursuant to 735 ILCS 5/2-701, 735 II.CS 5/2-801, and 42 U.S.C. § 1983 for declaratory and

            injuncCive relief against the Defendant, City of Chicago, Illinois, and state as follows.

                                                      IIVTRODUCTIOPi

                    1.      This civil-tights lawsuit challenges the constitutionality of Chicago's impound

            program, a massive system ensnaring thousands ofresidents and visitors to the city each dear.

            Plaintiffs Jerome Davis, Vezonica Walker-Davis, and Spencer Byrd (collectively,"Named

            Plaintiffs") are Iltinais residents who seek declaratory and injunctive relief on behalf of

            thennselves and all others similarly situated for violations oftheir rights guaranteed by the Illinois

            Constitution and the United States Constitution.

                    2.     The City ofChicago (the "City")impounds tens ofthousands of cars each year,

            holding them until owners pay a compilation of Vines and fees, both before and after the enh•y of
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 5 of 47 PageID #:9




           3.      final jad~ment. Owners fitad themselves in a labyrinthine impound system that is

M   plagued by serious procedural flaws. Even innocent owners get caught up in this system, facing
0
    hefty fines and fees when someone else used their car to canmit a crime without the car owner's
0
N
~   knowledge. That is precisely what happened to Jerome Davis, Veronica Walker-Davis, and

    Spencer Byrd, innocent car owners who were subjected to thousands of dollars in fines and the

    seizure of their cars for crimes someone else committed without their knowledge.

           4.      In addition to the fine for the offense that subjected the car to impound in the first

    instance, the City imposes towing fees and rapidly accruing storage fees. A vehicle owner cannot

    reclaim her car until she pays the full amount ofthese combined Vines and fees. If, for any

    reason, she does not immediately pay, the storage fees continue to accumulate, making eventual

    payment even more challenging and burdensome.

           S.      Named Plaintiffs bring this class action to declare unconstitutional and enjoin the

    following policies and practices, which violate their rights under the Illinois Constitution and

    United States Constitution:

                   a.      The City's policy and practice ofimpounding the vehicles of, and

                           imposing fines and fees on, innocent owners for offenses committed by

                           other people.

                   b.      The City's policy and pxactice ofrequiring the owner of an impounded

                           vehicle to pay an administrative penalty peior to any final judgment, plus

                           fees that accrue only because the City refuses to release the car, in order• to

                           regain possession oftheir vehicle.

                   a.      The City's policy and practice ofproviding constitutionally inadequate

                           notice to car owners whose vehicles have been impounded and to car



                                                     2
      Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 6 of 47 PageID #:10




                             owners whose vehicles will be disposed of, and of demanding car owners

M                            appear in person multiple times to challenge the impoundment oftheir
~t)
O

U
rn
                             V0~]1C~eS.
<-
0
N
                     d.      The City's policy and practice of continuing to hold vehicles as collateral

                             until the owner pays the fiill amount offines and fees imposed by the City.

             6.      Named Plaintiffs ba•ing this civil-rights lawsuit on behalf ofthemselves and all

      others similarly situated undea• 735 ILCS 5/2-701, 735 ILCS 5/2-801, and 42 U.S.C.§ 1983 for

      claims of declaratory and injunctive ~•elieffor violations oftheir• rights.

                                          .TURISDICTION AHD VENUE

             7.      At all times relevant to this action, the acts complained of have occurred in, or are

      occurring in, Chicago, Cook County, Illinois.

             8.      This action arises under Article I, Section 11 ofthe Illinois Constitution

      (Proportionate Penalties Clause); the Eighth Amendment to the United States Constitution

      (Excessive Fines Clause); A►~ticle I, Section 2 ofthe Illinois Constitution(Due Process Clause);

      the Fourteenth Amendment to the United States Constitution (Due Process Clause); Article Y,

      Section 6 ofthe Illinois Constitution (Search and Seizure Clause); the Fourth Amendment to the

      United States Constitution (Search and Seizure Clause}; Article I, Section 12 ofthe Illinois

      Constitution (Right to Remedy and Justice); 735 ILCS 5/2-701 (Declaratory J'udgment); 735

      ILCS 5/2-801 (Class Action); 42 U.S.C. § I983 (the Civil Rights Act of 1871);42 U.S.C.

      § 1988. Plaintiffs seek declaratory and injunctive relief arising from Defendant's unconstitutional

      policies and practices concerning the impoundment of cars.

             9.      This Court has jurisdiction over the subject matter pursuant to Article VI, Section

      9 ofthe Illinois Constitution and 735 ILCS S/2-209.
Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 7 of 47 PageID #:11




        l0.    Venue is proper in this Cou~•t pursuant to 735 ILCS 5/2-103 because Defendant is

a municipal corporation with its principal offce in Cook County.

                                          TI~IE PARTIES

        l 1.   Plaintiffs Jerome Davis, Vecanica Walker-Davis, and Spencer Byrd represent a

putative class of all individuals who own vehicles that have been ox will be impounded by the

City of Chicago pursuant to Chicago Municipal Code Section 2-14-132.

                                          The Plaintiffs

        12.    Plaintiffs Jerome Davis and Veronica Walker•-Davis are a maz~ried couple and are

46 and 51 years old, respectively. They have lived in the greater Chicago area for their entire

lives. Ms. Davis, a nurse, is not working due to a back inju~•y, and Mr. Davis drives a truck.

       13.     In June of2018, Chicago police impounded Mr. and Ms. Davis's family car due

to the actions taken by a third party without their knowledge or consent.

       l4.     After it was damaged in an accident, Mr. and Ms.Davis took their family car to

the auto shop for repairs. While it was in the shop, a shop employee took the car for a ride

without permission. The employee was stopped by police and discovered to be driving on a

revoked license. The City impounded the car.

       15.     The City forced the Davises to pay $1,170.00 for the return of their vehicle. When

they did not pay that amount quickly enough,the City disposed oftheir car.

       16.     Plaintiff Spencer Byrd is 51 years old and has lived in the greater Chicago area

for• mote than two decades.

        I7.    On June 2l, 2016, during a traffic stop for a broken turn signal, Chicago police

impounded Mr. Byrd's car after they found drugs on a passenger in his vehicle. The passenger

had hired Mr. Byrd to do mechanic work on the man's car, and Mr. Byrd had offea~ed to take him

home because the car was broken.lVT~•. Byrd dxd not know any drugs were present.


                                                 4
Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 8 of 47 PageID #:12




        18.     A Cook County Circuit Courtjudge ordered that Mr. Byrd's car be returned to

him.

        19.     Despite this court order, the City has not returned the car and will nat allow Mr.

Byrd to access his caz•—or even reta~ieve his tools, which he needs for his work,from the trunlc—

unless he pays more than $l 7,000.

        20.     Named Plaintiffs Jerome Davis, Veronica Walker-Davis, and Spencer Byrd

represent a putative class of all individuals who own vehicles tkaat have been or will be

impounded by Defendant City of Chicago pursuant to Chicago Municipal Code Section 2-14-

132.

                                   Defendant City of Chicago

        21.     Defendant City of Chicago (the "City") is a municipality organized under the laws

ofthe state of Illinois.

                                     FACTUAL ALL~GA,TIONS

                                   Chicago's Impound Racket

       Cars are towed for a wide range of activity, and owners face steep Cnes and fees.

        22.     Chicago's ordinances identify about two dozen different offenses for which City

officials array seize and impound a vehicle, each accompanied by an administrative penalty.

Chicago, Ill., Mun. Code § 2-14-I32.

        23.     The City's oadinances make a car owner liable for an administrative penalty, a

towing fee, and a daily storage fee when a car is impounded.

        24.     The City imposes administrative penalties up to $3,000, averaging near $1,300.

        25.     The administrative penalties exist separately from any criminal charges oz• traffic

fines that are often imposed at the same time, in separate proceedings unrelated to the impound

process.


                                                 5
Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 9 of 47 PageID #:13




       26.    The City targets a wide array ofactivity far which vehicles may be impounded.

Impoundable offenses associated with an administrative penalty are:

              a.     Driving a vehicle foz• payment(such as a taxi or an Uber) without the car

                      bearing a registc•ation emblem—$S00 penalty. Chicago, III., Mun. Code

                      § 3-46-076.

              b.      A car displaying a coutaterfeitwheel-tax license emblem—$1,Od4 penalty.

                      Chicago, Ill., Mun. Code § 3-56-155.

              c.      Driving a private ambulance without an ambulance license—$500 penalty.

                      Chicago, 711., Mun. Code §§ 4-68-195, -020.

              d.      A car bearing a false, stolen, or altez•ed temporary registration pernnit

                      $1,000 penalty. Chicago, Ill., Mun. Code § 9-80-220.

              e.      A vehicle that is used for the transportation or solicitation for the

                      transportation of passengers for hic•e without a taxicab licenses—$2,000

                      penalty. Chicago, lll., Mun. Code §§ 9-112-640, -020.

              f.      A vehicle that is used for the transportation of passengers for hire that is

                      not licensed as a public passenger vehicle, a taxicab, oc used to provide

                      transportation network services—$2,000 penalty. Chicago, Ill,, Mun. Code

                      §§ 9-]14-420, -020.

              g.      A car that contains drugs ot• is used in the purchase or sale ofdrugs—up to

                      a $3,000 penalty. Chicago, Ill., Mun. Code § 7-24-225.

              h.      Driving while under the influence of alcohol or drugs—up to a $3,000

                      penalty. Chicago, Ill., Mun. Code § 7-24-226.




                                                 D
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 10 of 47 PageID #:14




                 i.    Using a car to dump trask► on the public way—$SQO penalty. Chicago, Ill.,

                       Mun. Code §§ 7-28-390, 11-4-1000(fl(1).
a
z
U
m
                 j.    Using a car to dump trash on any lot or real estate in the City other than at
0
N
                       the landfill—$500 penalty. Chicago, III., Mun. Code §§ 7-28-440, X 1-4-

                       i600(fl(a).
0
N
N
                 k.    A mobile food vehicle sounding a musical or noise-making device

Q                      berirreen the hours of 7:OOpm and 9:OOam,or at any time in a quiet zone—
0
0
LL
                       up to a $750 penalty. Chicago, III., Mun.Code § 7-38-115(c-5).

                 1.    A car that contains spray paint$1,000 penalty. Chicago, X11., Mun. Code

                       § 8-4-130.

                 m.    Using a car to offer or solicit prostihition---up to a $3,000 penalty.

                       Chicago, III., Mun. Code § 8-8-Ob0.

                 n.    A car containing an assault weapon, laser sight accessary, or firea~•m

                       silencer—up to a $3,000 penalty. Chicago, Ill,, Mun. Code § 8-20-070.

                 o.    A car used Yo participate in drag racing--$1,000 penalty. Chicago, Ill.,

                       Mun. Code § 9-12-090.

                 p.    Recklessly driving a car as part of, or interfering with, a funeral

                       procession—up to a $750 penalty. Chicago, Ill., Mun. Code § 9-32-040,

                 q.    Playing audio in a car that can be heard 75 feet or mare away—up to a

                       $750 penalty. Chicago, III., Mun. Code § 9-76-145.

                 r.    Pa~•king in a handicapped space with a fake or stolen disability tag--up to

                       a $3,000 penalty. Chicago, Ill., Mun. Code § 9-80-225.




                                                 7
Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 11 of 47 PageID #:15




                s.     Driving a car with a suspended or revoked license—$1,000 penalty.

                       Chicago, Ill., Mun. Code § 9-80-240.

                t.     A cac illegally fleeing or eluding the polioe—$2,000 penalty. Chicago, Ill.,

                       Mun. Code § 9-92-035.

                u.     Littet~ing on a public way from avehicle—up to a $1,500 fine. Chicago,

                       III,, Mun. Code § 10-8-480(c),

                v.     Disposing ofanything info Lake Michigan without apermit--$500

                       penalty. Chicago, Ill., Mun. Code §§ 11-4-1410, -1460(fl.

                w.     Illegally treating or disposing ofsolid or liquid waste—$500 penalty.

                       Chicago, Ill., Mun, Code §§ 11-4-1500, -1b00,

                x.     A cap• that contains illegal ~~~eworlcs—$500 penalty. Chicago, III., Mun.

                       Code § 15-20-270.

        27.     When a City official—typically a police officer—determines there is probable

 cause to believe that a car was used in a violation for which it may be impounded, that official

 nay direct that the car• be towed to an impound facility. Chicago, Ill., Mun. Code § 2-I4-

 132(a)(I),(b)(5).

        28.     Upon the City official's determination, tlae City official has the car towed to an

 impound lot. Most cars are towed to one ofeve impound lots spread tlu•oughout the City. The

 largest ofthese lots is in south Chicago, at 103rd Street and South Doty Avenue. In addition,

 there is an impound lot at O'Hare International Airport; one near Humboldt Parlc on North

 Sacramento Avenue; one downtown,overlooking the Riverwalk on East Lower Wacker Drive;

 and one in Hanson Park on West Grand Avenue:




                                                  S
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 12 of 47 PageID #:16




             29.     While the Chicago Police Department operates some ofthe impound lots, most

M     are operated by private companies under• contract with the City,
O
U
rn
             30.     By ordinance, the City charges a $150 towing fee for a typical passenger• car.
0
N
      Chicago, Ill,, Mun. Code §§ 2-14-132(fl, 9-92-080{b).
a
             31.     Once a car is towed to an impound lot, the City imposes a daily storage fee, which
0
N     is not a penalty or a one. By ordinance, the City cha~•ges $20 per day for the first five days, and
V


      $35 per day thereafter as a storage fee for a typical passenger car. Chicago, Ill,, Mun. Code §§ 2-
0
0
ti    14-132(fl, 9-92-080(b).

             32.     The daily storage fee accrues vet•y quickly, adding up to nearly $1,fl00 for a single

      month's storage.

                   After a car is impounded,the owner must navigate a difficult system.

             33.     Within ten days ofimpounding a caa~, the City must send notice to the owner of

      record ofthe car•, the person who was found in control of the car, and any lienholder. Chicago,

      Ill., Mun. Code § 2-14-132(6).

             34,     Even if'the owner knows about or discovers the impoundment, it is often weeks

      before she has an opportunity to get it back.

             3S.     If an owner wants fxer car back, she must affirmatively request a hearing at the

      Department of Administ~•ative Hearings(the "Department") within fifteen days ofthe notice

      being mailed. Chicago, Ill., Mun. Code §§ 2-14-132{a)(1),(6)(2}. The request must be made in

     person and in writing at the department, id., requiring people to make their way downtown using

      a mode oftransportation other than their impounded car.

             36.     Many people are fozced to take time off work to simply request a hearing.

             37.     If an owner fails to timely reQuest a hearing,the Department enters a default order

     requiring the owner to pay the administrative penalty, tpwing fee, and storage fees. Chicago, Ill.,

                                                       L~
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 13 of 47 PageID #:17




     Mun. Code § 2-14-132(b)(4). The default ocdei• allows the City to dispose ofthe car

     immediately, meaning that the City may sell it for scrap, sell it at auction, or keep it for police
0
     use, Chicago, Ill., Mun. Code §§ 2-I4-132(d), 9-92-100.
0
N
~           38.     Hearings are conducted by the Department and are civil in nature, meaning that a

     car owner is not entitled to representation if he or she cannot afford it.

            39.     Upon information and belief, most car owners navigate the hearings on their awn,

     without the benefit oflegal representation.

            40.     Hea~~ings are run by "administrative law officers"—lawyers with at least three

     years of pz~actice who are appointed by the director ofthe Department, who was herself

     appointed. by the mayor. See Chicago, Ill,, Mun. Code §§ 2-14-010, -030, -040.

            41,     The Mules of evidence and civil procedure do not apply to the hearings, and

     hearsay is adnnissible. See Chicago, Ill., Mun. Code § 2-14-O'16(h).

            42.     If an owner requests a hearing, she must navigate at least two hearings: a

     preliminary hearing and a full hearing. See Chicago, Ill., Mun. Code §§ 2-14-132{a), -132{b).

            43.     In most instances, a preliminary hearing is to occur within 48 hours ofwhen the

     owner regrtested it(excluding weekends and holidays). Chicago, Ill., Mun. Code § 2-14-

     132(a)(1).

            44.      Upon information and belied a preliminary hearing is extremely fast, often lasting

     around ten minutes or Less.

            45.      At the preliminary hearing, the administrative law ot'ficer determines whether

     there was probable cause to believe the car was used in violation ofthe ordinances, and was thus

     subject to impoundment. Chicago, Ill., Mun, Code § 2-14-132(a)(1).




                                                       lb
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 14 of 47 PageID #:18




                 46.   Upon information and belief, witnesses are not typically called at a preliminary

M     hearing. Rather, the attorney representing the City reads the impound report written by the
O
T
U
rn
      impounding City officer, the administrative law of#icer asks the owner whatifany—defense he
0
N
      has, and the adminish~ative law affccer then issues the decision as to whether there was probable
a

      cause to impound the car.
0
~,               47.   An owner invoking his or her innocence as a defense will not affect the
ui
a     administrative law officer's decision, nor will any defense other than the three defenses arising
0
0
w
      under the City Code.See Chicago, Ill., Mun. Code § 2-14-132(h).

                 48.   The car's owner has no oppot~tunity to challenge the impound report at the

      p~•eliminary hearing.

                 49.   At the pa•eliininary hearing, if the adminzstt•ative law officer determines that there

      was no probable cause to impound the car, the caz• is ordered retu~•ned without penalty or Fees.

      Chicago, Ill., Mun. Code § 2-14-132(a)(3).

                 50.   At the preliminary hearing, ifthe administrative law officer determines that there

      was probable cause to impound the car, he or she authorizes the continued impoundment ofthe

      car and sets A date for a full hearing(which is supposed to occur no more than 30 days after the

      owner filed a;•equest for a hearing). Chicago, Ill., Mun. Code §§ 2-14-132(a), -132(b)(2).

                 51.   At the full hearing,the City prosecutes its case, calling the City offices•

      responsible for the initial impound (typically a police offrcer). The officer testifies about the

      events leading up to the impound, and the car owner has an opportunity to cross-examine the

      officer.




                                                         11
       Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 15 of 47 PageID #:19




                52.     The cap• owner also has the oppo~~tunity at the full hearing to call his or her own

M       witnesses and put forth a defense. As set forth more fully below,see infra at ¶¶ 57-63, an owner
O
2
U
rn
        has only three defenses available he or she may invoice.
0
N
                53.     At the conclusion ofthe hearing, the administrative law officer determines
a
O
        whether the vehicle was used in the z'elevant code violation. Chicago, Ill., Mun. Code § 2-14-
,~
0
        132(b)(3)(A).

                54.     The administrative law officer's determination is based on the preponderance of
a
w
J
Ll..
        the evidence standard, which the City explains is whether it is more likely than not that the

        vehicle was used in the relevant code violation, See City ofChicago, Vehicle Impoundment Fact

        Sheet, https://www.Chicago.~ov/cit}~/en/depts/ah/su p info/vip/vip fact sheet.html (last visited

        Ap~•il 26,2019).

               SS.      Ifthe administrative law o#'~cer determines thafi the vehicle was used in the

        relevant code violation, he or she deems the cac• to have been properly impounded and enters an

        order finding the owner• ofrecoa•d Liable to the City for the amount ofthe administrative penalty,

        plus towing and storage fees. Chicago, ill., Mun. Code § 2-14-132(b)(3)(A).

               56.      Upon information and belief, the typical process, from impoundrr►ent to final

        decision, takes around 45 days. Storage fees continue to accumulate .during this period.

               57.      If the administrative law officer determines that the owner was not liable, then he

        orders the City Co return the cat• without penalty or fees. Chicago, ill,, Mun. Code § 2-1~4-



         Only three defenses are available, a~►d they provide little protection fox innocent owners.

               58.      A car owner may only avoid liability by successfully invoking one ofthree

        defenses:




                                                         12
      Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 16 of 47 PageID #:20




                    • The car was sColen at the time ofthe violation and had been reported stolen to the
                      police within 24 hours after the theft was discovered (or reasonably should have
                      been discovered);
0+;
                    • The car had been sold to another person prior to the violation; ox
0
~                   • The vehicle was operating as a "common cac•rier" and the person in control ofthe
a                     vehicle did not know about the v[olation.

       Chicago, Ill., Mun. Code § 2-14-132(h).

              59.      Those defenses are the only defenses available to a car's owtaer.

              b0.      No defense is available for an innocent owner of a car who did not know about

       and was not involved in the offense if she does not fit within those three available.defenses,

              61.      Unless she can successfully prove one of these three defenses, an owner• wha is

       completely innocent ofthe underlying offense is forced to pay fees atad fines for the activity of

       someone else.

              b2.      Sornetitnes when cars are towed and impounded, tkae government also brings

       criminal charges or seeks forfeiture ofthe car. But a car ovtmer successful in her criminal or

       forfeiture proceedings cannot use that success to aid in her defense against the impound.

              63.      It is not a defense to an impound that the government dropped cttiminal charges, a

       court ordered evidence be suppressed due to a constitutional violation, a court acquitted a

       defendant, or forfeiture was deemed inappropriate.

              64.      The results of criminal or forfeiture proceedings have no bearing on impound

       proceedings. Owners may invoke only the three defenses listed in Section 2-14-132(h)ofthe

       City Code.

        The City holds cars for ransom,a►~d getting them back is expensive and tune-consuming.

              65.      The first opportunity a car owner has to get her car back is after the prelinninary

       hearing.



                                                         13
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 17 of 47 PageID #:21




             66.    The preliminary hearing can take more than two weeks to ocouc. The car is

     impounded, notice is sent out up to ten days after the impound,the notice makes its way through
0
     the mail, the car owner requests a hearing, and then rmust wait up to 48 hours (or longer if the
O
N
~    tinny falls over a weekend or a holiday)for the preliminary hearing to occur. Throughout this

     time, storage fees continue to accrue daily—even before the owner has notice and even ifthe

     owner never receives notice.

            67.     There are two ways for a cap• owner to get her car back after the preliminary

     hearing: either(1)receive an order from the administrative law officer that there was no probable

     cause to impound the car, Chicago, Ill., Mun, Code § 2-14-132(a)(3); or,(2} pay the

     administrative penalty plus the towing and storage fees, Chicago, Ill., Mun. Code § 2-14-



            68.     The second option operates essentially as a bond for tha City. The City releases

     the car before the full hearing, and storage fees stop acc~•uing once the car is retrieved from the

     lot. However,to get her• car back, an owner must pay the adnninistrative penalty, which has not

     yet been (and Haight never be) entered into a final judgment, plus the towing fee and any stowage

     fees that have already accrued.

            b9.     The car owner is refunded the administrative penalty(without interest) ifthe full

     hearing results in a ruling that the car was not eligible for impound. Chicago, Ill., Mun. Code

     § 2-14-132{b)(3)(B).

            70.     If an owner has not paid to get the car out before the fi~li hearing, storage fees

     continue to accrue the entire time.

            71.     Ifthe administrative law officer deems the car was eligible for impound at the full

     hearing, the only way the car avaner may get her car aut ofthe pound is to pay the administrative




                                                      14
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 18 of 47 PageID #:22




     penalty, the towing fee, and the storage fees that have accrued. Chicago, Til., Mun. Code § 2-14-

m    132{b)(3)(A),(c)(1){A).
0
            72.     In addition to the administrative penalty and towing and storage fees, the City will
0
N
~    refuse to release a cac until all other outstanding fines are paid, including red-light camera

     tickets, parking tickets, and speed camera tickets, and the car displays a current state lioense

     plate, registration, and wheel-tax emblem and carries an insurance policy. Chicago, Ill., Mun.

     Code §§ 2-14-132(c)(1)(A), -i3z~k~.

            73.     Indeed, the City will never release a car to an owner~ven if he or she has been

     deemed to be not liab4e far the impound—unless every outstanding fine has been paid and the

     car displays a state license plate, registration, and wheel-tax emblem and carries an insurance

     policy. Chicago, Ill., Mun. Code § 2-14-132(c),{k).

            74.     For many people, it takes time—days, weeks, or longer—to compile the amount

     of money necessary to get a cat• out ofthe impound lot. All the while, storage fees continue to

     accrue.

            75.     The City does not keep a car in the impound lot after• the preliminary hearing for

     any reason other than forcing the owner to pay money.

                  The City quicldy gets rid of cars, but owners continue to owe money.

            76.     The City will keep cars that have been impounded usually only for a short amount

     oftime. Ifthe owner does not pick up the car from the pound within 35 days aher the full

     hearing, the City will almost always get rid ofthe car. Chicago, Ill., Mun. Code § 2-14-IOI. The

     owner inay ask fox a single 15-day extension. Chicago, Ill., Man. Code § 9-92-100(a).

            77.     The City does not always send notice to a car owner befo~•e the City disposes of

     her car.




                                                      l5
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 19 of 47 PageID #:23




              78.    Once the period has run that the City must keep the car, the City may sell the car

      for scrap, sell it at auction, or keep it for police use. Chicago, Ill., Mun. Code § 9-92-100(b),(d).
~~
0
              79.    If the City makes money by selling the cac, the City must deduct proceeds from
0
~     the sale of the car from the accumulated towing and storage fees, Chicago, Ill,, Mun. Code § 9-

      92-100(e).

              8Q.    If any money remains from the sale ofthe car after deducting the proceeds ofthe

      sale from the accumulated towing and storage fees, the City pockets that money, depositing the

      funds in the City's treasury. 625 II..CS 5/4-211.

              81.    The proceeds ofthe sale do not, and cannot, offset the administzative penolty

      Chicago, Ill,, Mun. Code § 9-92-100(e).

              82.    The sale of the car will never fully satisfy the total amount offines and fees the

      City imposes on the caY•'s owner. The CiCy dennands she pay at least the administrative penalty,

      perhaps more, ifthe sale ofthe car did not generate enough money to cover towing and storage

      fees. Id.

              83.    Any unpaid fines and fees that the City imposed under the impound ordinances

      attach to the car's owner and follow her until she pays them off. See Chicago, Ill., Mun. Code

      § 2-14-103.

              84.    Interest accrues on the amount the City deems it is owed by a car owner. Chicago,

      Ill., Mun. Code § 2-14-104,

              8S.    To collect money,the City can impose a lien on other property owned by the car's

      owner• or even enfo~•ce the debt in coua~t. Chicago, III., Mun, Code § 2-14-103.

              86.    Chicago does not have a statute oflimitations on fines and fees, so the

      government can pursue any outstanding tines and fens whenever it wants, indefinitely.




                                                       16
      Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 20 of 47 PageID #:24




                The impound system churns through cars and generates millions of dollars.

M              87.     In 2018,"fines, forfeitures, and penalties" were the eleventh largest source of
O
x
v      revenue for the City and constituted three percent ofthe City's revenue. City of Chicago,20]8
rn
0
N
       Budget Overview 19(2018), a~~ailable at https:/h~~ww,chicago.~v/content/datn/city/depts/ob~~n/
0.
0
       supp info/2018Budget/201.S Budget Overview.pdf(last visited Apr. 26, 2019). That was
0
N
       estimated to amount to $326.2 million in 2018.Id., at 168.
`d'
111

a             88.      In 2Q17, Chicago impounded neaa•ly 22,000 ca~•s fog• seasons that could subject the
0
0
w
J      cars' owners to administrative penalties. Elliott Ramos, Chicago's Towing Prograrr~ Is Broken,
LL


       WBEZ 9l.5 Chicago, htt~://interactive.wbez.or~/broke►~towing/ (last visited Apr. 26, 2019).

              89.      In 20l 7, fines and fees associated with such impounds stood at snore than $28

       million. Id.

                      The Named Plaintiffs Get ensnared in Chicago's Impound Racket

              90.      Each ofthe Named Plaintiffs has had their car impounded by the City of Chicago.

              91.      Each of the Named Plaintiffs had to appear in person tx~ultiple times to challenge

       the impoundment oftheir vehicles.

              92.      Each ofthe Named Plaintiffs was deprived ofthe opporCunity to assea•t an

       innocent owner defense to the impound of their vehicles.

              93.      Each ofthe Named Plaintiffs was subject to the City impounding and retaining

       their car befoa•e a full hearing and final judgment was entered deeming them liable for the

       violation subjecting the car to impound.

              94.      Each ofthe Named Plaintiffs was subject to the Ci#y refusing to release their car

       without their paying an exorbitant and excessive fine as a condition of ~•etz•ievirtg their vehicle.




                                                         17
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 21 of 47 PageID #:25




                             Plaintiffs Jerome Davis and Veronica Walker-Davis

                95.    In May of2018, Jerome Davis and Veronica Walker-Davis arranged with a
0
z
U      private towing company to have their family car, a 2006 Lexus E330,towed to a Chicago body
rn
0
N
      shop for body work and electrical work following a car accident.
a
Q
                96.    On infoa•nnation and belief, while the car was in the shop, a shop employee drove
m
~-
a
N     the vehicle with a revoked license.
ui
a               97.    On June 23,2018, Ms. Walker-Davis caller! the shop to find out the status ofthe
O
D
W
       work on hex car,lt was at that point that she found out the City had impounded her• car several

      weeks prior, and that the car had actualty been in the impound lot since June 3,2018.

                98.    The shop had previously told the Davises that they were waiting on parts for the

      car, even after knowing the City had impounded the car.

                99.    After learning from the shop staff that the City impounded her car, Ms. Walker-

      Davis had to appear in person at the administrative hearing building at 400 West Superior to

      request an imnnediate hearing. She was unable to request a hearing by phone or written request.

      Caui~t administration refused to schedule a preliminary hearing because too much time had

      passed since the car had been impounded, but they scheduled a full hearing for July 12, 2018.

                100.   The Davises never received a letter from the City infarming them the car had been

      impounded. When Ms. Wallcer-Davis asked City staff about why she had not received a letter

      informing her that the car had been impounded,they told her they were not required to send a

      letter.

                101.   Ms. Walker-Davis attended the hearing, where she said that the car was in the

      shop and that she did not know the people involved in driving the car with a revoked license. The

      court ruled against her, because het' innocence was not a defense, and said it would cost nearly

      $2,500 to get hey car out ofthe pound.


                                                       18
Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 22 of 47 PageID #:26




        102.      The court offered her no alternative payment plan when she asked.

        103,      Ms. Walker-Davis felt horrible when the court ruled against her—"like a

 criminal."

         l 0~},   Ms. Walker-Davis has not been working for two yea~~s because of a back i~njucy

 and has mobility issues. She needs transportation to doctor appointments, and being deprived of

 her car is a burden to hec health and well-being.

        105.      Mr. and Ms.Davis sought administrative raview ofthe impound determination in

 the Circuit Court. With the assistance ofpro bo»o counsel, NIr. and Ms. Davis entered into an

 agreement to get their car back in exchange for $1,170.00 on January 7,2019. At this hearing,

 the Davises' counsel asked the court to state constitutional defenses on the record zelating to her

 inability to invoke an innocent owner defense, but this request was denied.

        106.      Mr. and Ms. Davis nnade pions with the City to pickup them• car by March 31,

 2019, which gave therm time to come up with the money the City demanded they pay.

        107.      March 31,2019 was a Sunday, so Ms. Walker-Davis went to pay the $1,170 on

 Monday, April 1st. However,the City would not take the cash because the car's registration had

 lapsed white it was in the impound lot.

        108.      Ms. Walker-Davis went to the Secretat•y of State's office to update the car's

 registration that sane day, but the office had already closed. She returned on Tuesday, Apri12,

 2019, and paid the registration.

        109.      The City agreed to extend the March 31,2019 deadline to Apt•il 12,2019.

 However, on April 10, 2019, when Mc•. and Ms. Davis went to pay so they could pick up their

 car, they discovered the City disposed of the cap• on Apri13, 2019.

        110.      Mr. and Ms. Davis can no longer get their car back.




                                                   19
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 23 of 47 PageID #:27




                                             Plaintiff Spencer Byrd

M              111,    Mr. Byrd pe►•forms automotive mechanical work for clients. Because it sometimes
0
     takes several days to perform the work, his clients lack a car and transportation to get where they
0
S    need to be. As part of his business, after a client drops offthe car for Mr. Byrd to work on, he

     will give them a tide back to their hozx►e.

               112.    On June 2Y, 2016, Chicago police pulled Mr. Byrd over• for a broken turn signal.

     With hina in the car was one of his automotive clients.

               l 13.   Police orrde~•ed both Mr, Byrd and his passenger out ofthe car and searched thetas.

     Mr. Byrd had no contraband on hinn, but the officers found a bag of heroin in his passenger's

     pocket.

               114.    Mr. Byrd and his passenger were taken to the precinct house. Police released Mr.

     Byrd without charging him with a crime.

             115.      When M~•. Byrd attempted to ret~•ieve his car, he found out the Chicago Police

     Depat~tment had seized and impounded it.

             116.      On July 31, 2016, Ma•. Byrd sought release of his ca►• ~uvith the Cook County

     State's Attorney, but they responded that the car was subject to a forfeiture proceeding. Mr. Byrd

     finally got a hearing in November on his handwritten financial hardship motion asking the court

     to release his car while the forfeiture case was pending. He wrote:"My tools are in the 199b

     Cadillac sedan. I used the auto to go to variousjobs. Can't pay any bills because this is my

     livelihood. I would appreciate this for rase and my children."

            117.       Cook County Circuit Court Judge Margarita I~ulys-Hoffinnan granted Mr. Byrd's

     motion ovea• the state's objections. The court ordered the police to release the car.




                                                       20
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 24 of 47 PageID #:28




              1 l 8.   But even with this ot•der, the City refused to release the car, telling Mr.Byrd he

      first had to pay the Vines and fees that had been accumulating fot• dive months under Chicago's
ra
      municipal code.
0
N
~             119.     In ar near October 2018, Mr.Byrd spoke with an impound supervisor about his

      car. That supervisor told Mx. By~~d that the car was still in the impound lot, and they would not

      release it until he paid the fines and fees. Mx. Byrd's balance of storage and towing fees now

      totals mox•e than $17,000.00—a sum he cannot afford—and he still has not been granted access

      to his tools, which are critical t'or his job. The fees continue to accrae today.

                                         CLASS ACTION ALI.~GATIONS

              120.     Natned Plaintiffs seek to maintain this action on behalf ofthemselves and all

      othe►~s similarly situated under Section 2-801 ofthe Illinois Code of Civil Procedure.

             121.      The City's conduct toward Named Plaintiffs is part ofa broader policy and

      practice, in which the City impounds vehicles, including from innocent owners, and continues

      holding them until the owner• pays the total balance ofthe administrative penalty, towing fee, and

      storage fees incurred.

             122.      Named Plaintiffs represent a putative class with the following proposed class

      definition:

             All individuals who own vehicles that have been or• will be impounded by
             Det'endant City of Chicago pursuant to Chicago Municipal Code Section 2-14-
             132.

             123.      Named Plaintiffs and members ofthe class have faced, or will face, the following

      pattern of behavior by the City. First, the City seizes and impounds a vehicle, including as the

      result of the actions of anon-owner• ofthe vehicle committed without the owner's knowledge.

      Next,the City imposes adrrtinistrative penalties and towing and storage fees on the vehicle's

      owner•. ~inall~, the City retains the vehicle until the owner completes payment ofthe full balance


                                                       21
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 25 of 47 PageID #:29




     ofthe administrative penalty, towing fee, and storage fees, both before and after the fitil hearing.

     Th~•oughout this process, Named Plaintiffs and members ofthe class face the City's inadequate
0
     notice to vehicle owners, and the requia•e~nent of multiple in-person appearances to challenge the
0
N
~    impoundment oftheir vehicles.

            124.    Named Plai~~tiffs and members of the class were not, and wil[ not be, able to

     assert innocence as a defense to the administrative fines or fees under the governing ordinance.

     See Chicago, III., Mun. Code § 2-14-132(h).

            125.    Named Plaintiffs and members ofthe class have been, or will be, injured by these

     practices, which violate Article I, Section 11 of the Illinois Constitution, the Eighth Amendment

     to the United States Constitution, the due process clauses ofboth the Illinois and United States

     constitutions, Article I, Section b ofthe Illinois Constitution, and the Fourth Amendment to the

     United States ConsCitution.

            126.    The class satisfies all requirements for class certification set forth in Section 2-

     801 ofthe Illinois Code of Civil Procedure. 735 ILCS 5/2-801 ("Section 2-801")

            127.    The class satisfies the. numerosity requu~ement of Section 2~801(Y). In 2017 alone,

     Chicago impounded nearly 22,U00 cars for reasons that could subject the cars' owners to

     administrative penalties. Elliott Ramos, Chicago's Towing Program Is Broken, WBEZ 91.5

     Chicago, httu:/linteractive.wbez.or~/brolcentowin~,,/(last visited Apr. 26, 2019).

            128.    The class satisfies the commonality requitement of Section 2-801(2). Common

     questions oflaw and fact will predonninate over any individual issues.

                    a.      Common questions offact include, but are not limited to;

                          i.       Does the City seize and impound vehicles foc offenses committed

                                    bynon-owners without the owner's knowledge?




                                                      exa
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 26 of 47 PageID #:30




                      ii.          Does the City impose administrative penalties and fees on innocent

                                   vehicle owners?
0
x
v
o~                   iii.          Does the City seize and impound vehicles before final judgment
d
N
                                   has been entered?
a
m
0
                     iv.           Does the City charge fees for periods when the owner does not
Q

                                   have notice ofthe impoundment?
w
a                     v.           Does the City require unnecessary personal appearances by people
0
0
w
J
Lt
                                   who the City knows may not have a vehicle?

                     vi,           Does the City seize and impound vehicles for extended periods of

                                  time until car owners complete ful[ payment offines and fees?

                 L          Common questions oflaw include, but are not limited to:

                       i.          Does the City's imposition of administrative penalties on innocent

                                   vehicle owners violate the Proportionate Penalties Clause of

                                   Article I, Section l 1 ofthe lltinois Constitution?

                      ii.         Does the City's imposition ofadministrative penalties on innocent

                                   vehicla owners violate the Eighth Amendment to the United States

                                   Constitution?

                     iii.         Does the City's charging of ad~ttinistrative penalties and fees to

                                  innocent owners violate the Due Process Clause ofthe Illinois

                                   Constitution?

                     i~w.         Does the City's impoundment and retention of vehicles before

                                  final judgment Inas been entered violate the Due Pa•ocess Clause of

                                  the Illinois ConsCitution?




                                                     23
      Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 27 of 47 PageID #:31




                       v.     Does the City's insuffcient notice to vehicle owners violate the

                             Due Process Clause ofthe Illinois Constitution?
0
z
m                     vi.     Does the City's unnecessary requirement that car owners appear
0
N
                             inuliiple tinass in person to challenge vehicle impoundment violate
a
0
                             the Due Process Clause ofthe Illinois Constitution?
0
                     vii.    Does the City's charging of administrative penalties and fees to

a                             innocent owners violate the Fourteenth Amendment to the United
0
w
J
lt.
                              States Constitution?

                     viii.    Does the City's impoundment and retention of vehicles before

                             final judgment has been entered violate the Fourteenth Arr~endment

                             to the United States Constitution?

                      ix.     Does the City's insufficient notice to vehicle owners violate the

                              Fourteenth Amendment to the United States Constitution?

                       x.     Does the City's unnecessary requirement that caz• owners appear•

                              nnultiple times in pea•son to challenge vehicle impoundment violate

                             the Fourteenth Amendment to the United States Constitution?

                      xi.    Does the City's continued impoundment of vehicles until the

                              owne►•s complete payment offines and fees violate the Search and

                              Seizure Clause of Article I, Section 6 ofthe lllinois Constitution?

                     X11.     Does the City's continued impoundment of vehicles until owners

                              complete payment offines and fees violate the Fourth Amendment

                              to the United States Constitution?




                                               2~
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 28 of 47 PageID #:32




             129.    Named Plaintiffs will fairly and adequately represent the class, satisfying Section

M     2-80 X(3). Named Plaintiffs are members ofthe putative class, and their interests are aligned with
0
      other class members. Named Plaintiffs' interests are seeking to end the City's practices of
ti
0
N
~     impounding the vehicles of innocent owners, and charging these owners fines and fees.

      Additionally, Named Plaintiffs have an intec•est in ending the City's practice of holding vehicles

      ransom for payment of fines and fees. Further, Named Plaintiffs have an interest in

      constitutionally adequate procedures when facing the deprivation oftheir property rights. Named

      Plaintiffs seek declat~atory and injunctive relieffor the injury caused by these practices. These

      interests in ensuring that the City's impound system respects the constitutional rights of cox

      owners, and securing relieffor those constitutional rights already violated, are shared by ali class

      members.

             130.    Named Plaintiffs a►~e represented by counsel who will fairly and adequately

      represent the class, further satisfying Section 2-801(3). Named Plaintiffs are represented pro

      Bono by Diana Simpson and Kirby Thomas West at the Institute for Justice and Robert Pavich of

      the Pavich Law Group. The Institute for Justice has experience litigating civil rights class action

      lawsuits around the coantry, including in Philadelphia, Pennsylvania; Seattle, Washington; and

      Pagedale, Missouri. N1r. Paviah is experienced in Illinois class action lawsuits.

              131.   Because the class satisfies Section 2-801(1)—(3), a class action is an appropriate

      method for the adjudication of the case under Section 2-801(4).

              132.   The class is entitled to the requested declaratory and injunctive relief.

             WHEREFORE,Plaintiffs request the following:

             A.      Certification ofthe class under Section 2-802 ofthe Illinois Code of Civil

                     Procedure;




                                                       25
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 29 of 47 PageID #:33




            B.      Appointment of Named Plaintiffs as representatives of the class; and

M           C.      Appointment ofthe Institute for Justice as class counsel, and appointment of
0
                    Robe~~t Pavich as local class counsel.
0
N
S                                     CONSTITUTIONAT.. VIOLATIONS

                                                   Count T
          (Article I, Section 11 of the Illinois Constitution—Proportionate Penalties Clause)

            133.    Plaintiffs incot~porate Paragraphs 1 through 131 by refe►•ence as though fully

     alleged in this paragraph.

            134.    The Proportionate Penalties Clause, Article I, Section 11, ofthe Illinois

     Constitution pa•ovides: "All penalties shall be determined both accoa•ding to the seriousness of the

     offense and with the objective ofrestoring the offendez• to useful citizenship. No conviction shall

     work cot~ruption of blood or forfeiture of estate. No person shall be transported out ofthe State

     far an offense committed within the State."

            135.    Administrative penalties imposed by the City under its impound scheme, as set

     forth above, are a penalty within the meaning ofthe Proportionate Penalties Clause.

            136,    Except in littiited ci~•cumstances, individuals whose cars are impounded have no

     ability to assert a defense ofinnocence to avoid payment of penalties.

            137.    The Proportionate Penalties Clause prevents the ~;overnrnent from levying

     disproportionate penalties and protects innocent Illinoisans from dispa•opo~~tionate punishment.

            138.    Because att innocent ownea•—who did not authorize or know about the crime of

     another—has not violated any law, any punishment levied upon him ox her is per se

     disproportionate and in violation ofthe Proportionate Penalties Clause.

            139.    The City's demand that innocent owners pay administrative penalties for legal

     offenses committed by another violates the Ptoportionate Penalties Clause.



                                                     26
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 30 of 47 PageID #:34




            WHEREFORE,Plaintiffs request the fallowing relief

            A.    A declaratoryjudgment in favor ofPlaintiffs and against Defendant providing that
R~

                  the imposition of penalties on innocent owners by Section 2-14-132 ofthe City
0
N
~                 Code is unconstitutional both on its face and as applied to Plaintiffs, and that, as a

                  consequence, it is void and without effect;

            B.    A permanent injunction in favor• ofPlaintiffs and against Defendant prohibiting

                  Defendant or its officers or agents from enforcing the penalty-imposing portion of

                  Section 2-14-132 an innocent owners;

            C.    A pe~•manent injunction in favor ofPlaintiffs and against Defendant requiring

                  Defendant to return to Plaintiffs ca►•s they own that weae impounded uncle►•

                  Section 2-14-I32 ofthe City Code despite their status as innocent owners. In the

                  alternative, if a car has been disposed of or• cannot be returned to an innocent

                  owner for any reason, an injunction in favor ofPlaintiffs and against Defendant

                  for• restitution equivalent to the value ofthe car on the day it was seized;

           D.     A perniaanent injunction in favor ofPlaintiffs and against Defendant requiring

                  Defendant to returta to Plaintiffs all administrative penalties paid by Plaintiffs or,

                  in the alternative, to disclaim any debts Defendant has deemed Plaintiffs owe for

                  administrative penalties accrued under Section 2-14132 of the City Code despite

                  their status as innocent owners;

           E.     An awazd ofPlaintiffs' costs and expenses ofthis action, together with reasonable

                  attorneys' fees under the applicable Illinois rule and 42 U.S.C. § 1988; and

           F.     Such other and further relief as this Court deems just and proper.




                                                     %Yl
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 31 of 47 PageID #:35




                                             Count ~I
            (Eighth Amendment to the United States Constitution—Excessive Fines Clause}
M
o
z
              140.   Plaintiffs incorporate Paragraphs i through 131 by reference as though fully
c~
N     alleged in this paragraph.

              14].   The Eighth Amendment to the United States Constitution provides: "excessive

      bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishments

      inflicted."

             142.    Administrative penalties innposed by the City under its impound scheme, as set

      forth above, are a fine within the meaning ofthe Excessive Fines Clause.

             143.    Except in limited circumstances, individuals whose cars are impounded have no

      ability to assert a defense of innocence to avoid payment of penalties.

             144.    The Excessive Fines Clause prevents the government fiom levying

      disproportionate penalties and protects innocent people from punishment that is disprapo~~tionate

      to the offense committed.

             145.    Because an innocent owner—who did not authorize or know about the crime of

      another—has not violated any law, any punishment levied upon him or her is per se

      dispropoa~tionate and in violation ofthe Excessive Fines Clause.

             146.    The City's demand that innocent owners pay administrative penalties For legal

      offenses committed by another violates the Excessive Fines Clause.

             WHEREFORE,Plaintiffs request the following relief

             A.      A declaratory judgment in favor• ofPlaintiffs and against Defendant providing that

                     the imposition of penalties on innocent owners by Section 2-14-132 ofthe City

                     Code is unconstitutional both on its face and as applied to Plaintiffs, and that, as a

                     consequence, it is void and without effect;



                                                      28
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 32 of 47 PageID #:36




            B.      A permanent injunction in favor ofPlaintiffs and against Defendant prohibiting

M                   Defendant or its officea~s or agents fro~ni enforcing the penalty-imposing portion of
a
                    Section 2-14-132 on innocent owners;
0
N
~           C.      A permanent injunction in favor ofPlaintiffs and against Defendant reQui~•ing

                    Defendant to return to Plaintiffs cars they own that were impounded under

                    Section 2-]4-132 ofthe City Code despite their status as innocent owners. In the

                    alternative, if a car has been disposed of or cannot be returned to as innocent

                    owner for any reason, an injunction in favor ofPlaintiffs and against Defendant

                    for restitution equivalent to the value ofthe caa~ on the day it was seized;

            D.      A permanent injunction in favor ofPlaintiffs and against Defendant requiring

                    Defendant to return to Plaintiffs all administrative penalties paid by Plaintiffs or,

                    in the alternative, to disclaim any debts Defendant has deemed Plaintiffs owe for

                    administrative penalties accrued under Section 2-14-132 ofthe City Cade despite

                    their status as innocent owners;

            E.      An award ofPlaintiffs' costs and expenses ofthis action, together with reasonable

                    attorneys' fees under the applicable Illinois rule and 42 U.S.C. § 1988; and

            I'.     Such other and further relief as this Court deems just and proper.

                                                Count iii
                    (Article ~,Secfion 2 of the Illinois Constitution—Due Process)

            147.    Plaintiffs incorporate Paragraphs 1 thaough 131 by t~eference as though fully

     alleged in this paragraph.

            148.    Article Y, Section 2 ofthe Illinois Constitution provides that "[n]o person shall be

     deprived of life, liberty or property without due process oflaw nor be denied the equal protection

     ofthe laws:'



                                                       29
      Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 33 of 47 PageID #:37




                149.    Chicago's impound system violates due process in myriad ways.

                150.   First, Chicago's impound system violates due p~'ocess by reyuia•ing innocent
~,9
0
z
U
rn
       ~Ilinoisans to pay Vines and fees for the actions of others.
0
N
               151.    Second, Chicago's impound system violates due process by holding Illinoisans'
a
0
       property before a final judgment has been entered, refusing to relinquish it unless the owner
0
       prepays Vines that may not ultimately be ordered paid, plus fees that accrue only because the City
ui
Q      ~•efuses to release the property.
0
w
LL
               I52.    Third, Chicago's impound system violates due process by failing; to provide

       sufficient procedural protections. For example, the City requires caz• owners to appear• in person

       multiple times(by way oftranspot~tatian other than the[c impounded car). Moreover, the City

       provides inadequate notice to car owners that their cars have been impounded, that fees ace

       immediately accruing, and that their cars are to be disposed of.

               l 53.   The Due Process Clause ofthe Illinois Constitution protects the right ofinnocent

       Illinoisans not to be forced to pay fines and fees for the actions of others.

               154.    The City demands that innocent owners who do not fit within the narrow confines

       ofthe defenses available in Section 2-14-132(h} pay administ~'ative penalties, towing fees, and

       storage fees for their car that was impounded due to the illegal activity of another.

               i 5S,   Except in those limited circumstances, individuals whose cars are impounded

       have no ability to assert a defense of innocence to avoid payment of penalties.

               156.    The City has no valid government interest in demanding that innocent owners pay

       fines and fees for the illegal activity of anothea•.

               157.    The City's imposition of administrative penalties, towing fees, and storage fees on

       innocent owners whose cars were impounded due to the illegal activity of another, and who




                                                          30
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 34 of 47 PageID #:38




     cannot invoke one ofthe defenses available in Section 2-14-132(h) of the City Code, violates the

Y    right to due process oflaw under the Illinois Constitution.
0
            158.     The Due Procass Clause of the Illinois Constitution protects the right of
r
O

~    Illinoisans not to have their property taken before final judgment has been entered.

            159.     The City seizes and impounds vehicles before any final judgment has been

     entered deeming the owner ofthe vehicle liable fo~~ the violation subjecting the car to impound

     under Section 2-14-132 ofthe City Code.

            160.     The City will release a car that was impounded under Section 2-14-132 ofthe

     City Code before finaljudgment in one of only two circumstances. First, the City will release a

     car if the owner pays, along with any towing and storage fees that have accrued, the full amount

     of any adminishative penalty that might be ordered as pant of a final judgment. Altez~nativeIy, the

     City will release a car upon an order fi•om an administrative law officer at the preliminary

     hearing that there was no probable cause to impound the car.

            16l.     The City may not condition the return ofPlaintiffs' personal property on bath the

     payment ofan administrative penalty for which no final judgment has been entered, as well as

     the payment offees that continue to accrue only because the City refuses to release the vehicle

     until payment of all fines and all fees has been made.

            162.     The City's impounding and retention of vehicles before a finaljudgment under

     Section 2-14-132 ofthe City Code violates the right to due p~•ocess of law under the Illinois

     Constitution.

            163.     The Due Process Clause ofthe Illinois Constitution prohibits the deprivation of

     property rights without adequate procedural protections.




                                                     31
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 35 of 47 PageID #:39




            16A.    The City provides inadequate notice to car owners whose cars have been

M    impounded. In addition, the City also provides inadequate notice to owners that fees are
0
     immediately accruing as the car sits in the impound lot. Moreover, the City provides inadequate
0
N
~    notice ofthe disposal of cars.

            1GS.    The City's processes are unconstitutionally burdensome in that they require car

     owners to appeaa• in person multiple times to request a hearing and then to contest the validity of

     an impound. The City forces people to make their way to the hearings building without use of

     their impounded cap•.

            166.    The City's administrative hearings procedures related to impounds viola#e the

     right to due process of law under the Illinois Constitution.

            WHEREFORE,Plaintiffs request the following relief

            A.      A declaratory judgment in favor ofPEaintiffs and against Defendant providing that

                    the imposition of penalties and fees on innocent owners by Section 2-14-132 of

                    the City Code is unconstitutional both on its face and as applied to Plaintiffs, and

                    that, as a consequence, it is void and without effect;

            B.      A declaratory judgment in favor ofPlaintiffs and against Defendant providing that

                    the portion of Section 2-14-132 ofthe City Code that requires a car's owner to

                    pay an adminish•ative penalty prior to any final judgment, plus fees that accrue

                    only becaase the City refuses to release the car, in order to regain possession of

                    their vehicle is unconstitutional both an its face and as applied to Plaintiffs, and

                    that, as a consequence, it is void and without effect;

            C.      A declat•ataa•y judgment in favor• ofPlaintiffs and against Defendant providing that

                    the City's notice procedures and demands that car owners appear in person




                                                      32
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 36 of 47 PageID #:40




                multiple times are unconstitutional both on their face and as applied to Plaintiffs,

m               and that, as a consequence, they are void and without effect;
0
           D.   A permanent injunction in favor ofPlaintiffs and against Defendant prohi6itiaig
N
~               Defendant or its officers oc agents from enforcing the penalty-imposing and fee-

                imposing portions of Section 2-14-132 ofthe City Code on innocent owners;

           E.   A permanent injunction in favor ofPlaintiffs and against Defendant prohibiting

                Defendant o:• its offtcers or agents from enforcing the potion of Section 2-14-]32

                ofthe City Code that requires a car's owner to pay an administrative penalty prior

                to any final judgment, plus fees that accrue only because the City refiases to

                release the car, in order to regain possession of then vehicle;

          F.    A permanent injunction in favor ofPlaintiffs and against Defendant prohibiting

                Defendant or its officers or agents from providing constitutionally inadequate

                notice to car owne~•s whose vehicles have been impounded and to car owners

                whose vehicles will be disposed of, and prohibiting Defendant or its officers or

                agents from demanding car owners appear in person multiple times to challenge

                the impoundment;

          G.    A permanent injunction in favor of Plaintiffs and against Defendant requiring

                Defendant to return to Plaintiffs cars they own that were unconstitutionally

                impounded and retained under Section 2-14-132 ofthe City Code. Tn the

                alternative, if a cac has been disposed ofor cannot be returned to an innocent

                owner fox• any reason, an injunction in favor ofPlaintiffs and against Defendant

                for restitution equivalent to the value ofthe car on the day it was seized;




                                                 33
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 37 of 47 PageID #:41




             H.      A permanent injunction in favor ofPlaintiffs and against Defendant requiring

M                    Defendant to return to Plaintiffs all fines and all fees paid or, in the alternative, to
0
                     disclaim any debts Defendant has deemed Plaintiffs owe for all fines and all fees
0
N
~                    accrued under Section 2-14-132 ofthe City Code;

             I.      An award ofPlaintiffs' costs and expenses ofthis action, together with reasonable

                     attoa~neys' fees under the applicable Illinpis rule and 42 U.S.C, § 1988; and

             J.      Such other and further relief as this Court deems just and proper.

                                           Coant IV
              (Fourteenth Amendment to the United States Constitution—Due Process)

             167.    Plaintiffs incorporate Paragraphs 1 through 131 by reference as though fully

     alleged in this paragraph.

             168.    The Due Process Clause ofthe Fourteenth Amendnnent to the United States

     Constitution provides that no state shall "deprive any person of life, liberty, or property, without

     due process oflaw."

             169.    Chicago's impound system violates due process in myriad ways.

             170.    First, Chicago's impound system violates due process by a•equiring innocent

     people to pay fines and fees for the actions of others.

             171.    Second, Chicago's impound system violates due process by holding people's

     property before a finaljudgment has been entered, refusing to relinquish it unless the owner

     prepays fines that tray not ultimately be oi•dex•ed paid, plus fees that accrue only because the City

     refuses to release the propet~ty.

             172.   Third, Chicagds irmpound system violates due process by failing to provide

     sufficient procedural protections. ~'or example,the City requires car owners to appear in person

     multiple tit~aes(by way oftransportation other than their impounded car). Moreover, the City



                                                       34
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 38 of 47 PageID #:42




      provides inadequate notice to caa• owners that their cars have been impounded,that fees are

      immediately accruing, and that their cars are to be disposed of.
0
z
U
rn
              173.    The Due Process Clause ofthe United States Constitution protects the right of
0
N
      innocent people not to be forced to pay fines and fees for the actions of others.
a
0
              174.    The City demands that innocent owners who do not fit within the narrow confines
0
      ofthe defenses available in Section 2-14-132(h) pay administrative penalties, towing fees, and

      sto►•age fees for their car that was impounded due to the illegal activity of another.
n
a
w
J
LL
              175.    Except in those limited circunnstances, individuals whose cars are impounded

      have no ability to assert a defense of innocence to avoid payment of penalties.

              176.    The City has no valid government interest i;n demanding that innocent owners pay

      fines and fees for the illegal activity of another.

              I77.    Tkte City's imposition of administrative penalties, towing fees, and storage fees on

      innocent owners whose cars were impounded due to the illegal activity of anothea•, and who

      cannot invoke one of the defenses available in Section 2-14-I32(h) ofthe City Code, violates the

      a•ight #o due process oflaw under the United States Constitution.

              178.   The Due Paocess Clause ofthe United States Constitution protects the right of

      people not to have their property taken before final judgment has. been. entered.

              I79.   The City seizes and impounds vehicles befa~•e any final judgment has been

      entered dee►ning the owner of the vehicle liable for the violation subjecting the car to impound

      under Section 2-14-732 ofthe City Code.

             180.    The City will release a car that was unpounded under Section 2-14-132 ofthe

      City Code before final judgment in one ofonly two circumstances. First, the City will release a

      car ifthe owner pays, along with any towing and storage fees that have accrued, the full amount
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 39 of 47 PageID #:43




     ofany administrative penalty that naight be ordered as part ofa final judgment. Alternatively, the

     City will release a car upon an order• fi•om an administrative law officer at the preliminary
d
     heaY•ing Chat tlaece was no probable cause to impound the car.
0
N
~            7 81.   The City may not condition the aeturn of Plaintiffs' personal property on both the

     payment of an administrative penalty for which no final judgment has been entered, as well as

     the payment offees that continue to accrue only because the City refuses to release the vehicle

     until payment of all fines and all fees has been made.

             182.    The City's impounding and retention of vehicles before a finaljudgment under

     Section 2-14--132 ofChe City Cade violates the right to due process of law under the United

     States Constitution,

            183.     The Due Process Clause ofthe United States Constitution prohibits the

     deprivation of prapei~ty rights without adequate procedural protections.

            184.     The City provides inadequate notice to car owners whose cars have been

     impounded. In add[tion, the City also provides inadequate notice to owners that fees are

     immediately accruing as the caa• sits in the impound lot. Moreover, the City provides inadequate

     notice ofthe disposal of cars.

            185.     The City's processes are unconstitutionally burdensome in that they require car

     owners to appear in person multiple times to request a hearing and then Co contest the validity of

     an impound. The City forces people to make them• way to the hearings building without use of

     their impounded car.

            186.     The City's administrative hearings procedures related to impounds violate the

     right to due process of law under the United States Constitution.

            WHEREFORE,Plaintiffs request the following relief




                                                     36
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 40 of 47 PageID #:44




           A,   A declaratory judgnnent in favor of Plaintiffs and against Defendant providing that

                the imposition ofpenalties and fees on innocent owners by Section 2-14-132 of

                the City Code is unconstitutional both on its face and as applied to Plaintiffs, and
d
N
g               that, as a consequence, it is void and without effect;

           B.   A declaratory jud~nent in favor ofPlaintiffs and against Defendant providing that

                the portion of Section 2-14-132 ofthe City Code that requires a car's owner to

                pay an administrative penalty prior to any finaljudgment, plus fees that accrue

                only because the City refuses to release the car, in order to regain possession of

                their vehicle is unconstitutional both on its face and as applied to Plaintiffs, and

                that, as a consequence, it is void and without effect;

           C.   A declaratory judgment in favor ofPlaintiffs and against Defendant providing That

                the City's notice procedures and demands that car owners appear in person

                multiple times are unconstitutional both on their face and as applied to Plaintiffs,

                and that, as a consequence, they a~•e void and without effect;

          D.    A pet•manent injunction in favor ofPlaintiffs and against Defendant prohibiting

                Defendant or its officers or agents fi•om enfoF•cing the penalty~inaposing and fee-

                imposing portions of Section 2-14-I32 ofthe City Code on innocent owners;

          E.    A permanent injunction in favor of Plaintiffs and against Defendant prohibiting

                Defendant or its officers or agents from enforcing; the portion of Section 2-14-I32

                ofthe City Code that regaires a ca~~'s owner to pay an administrative penalty prior

                to any finaljudgment, plus fees that accrue only because the City refuses to

                release the car, in ot~der to regain possession oftheix• vehicle;




                                                  Kill
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 41 of 47 PageID #:45




            F.      A permanent injunction in favor ofPlaintiffs and against Defendant px•ohibiting

                   Defendant or its officers or agents from providing constitutionally inadequate
b
                    notice to car owners whose vehicles have been impounded and to car owners
N
~                   whose vehicles will be disposed of, and prohibiting Defendant or its officers or

                    agents fiom demanding car owners appeaa• in person multiple times to ciaallenge

                   the impoundment;

            G.      A permanent injunction in favor ofPlaintiffs and against Defendant requiring

                    Defendant to return to Plaintiffs cars they own that were utaconstitutionally

                    impounded and retained under Section 2-14-132 ofthe City Code. In the

                    alternative, if a car has been disposed of or cannot be returned to an innocent

                    owner fox any reason, an injunction in favor ofPlaintiffs and against Defendant

                    for restitution equivalent to the value ofthe cax~ on the day it was seized;

            H.      A permanent injunction in favor• of Plaintiffs and against Defendant requiring

                    Defendant to retu~•n Yo Plaintiffs all Vines and alt fees paid or, in the alternative, to

                    disclaim any debts Defendant has deemed Plaintiffs owe for all fines and all Fees

                    accrued under• Section 2-14-132 ofthe City Code;

            I.      An award ofPlaintiffs' costs and expenses ofthis action, together with reasonable

                    attorneys' fees under the applicable Illinois rule and 42 U.S.C. § 1988; and

            J.      Such other and further reliefas this Court deems just and proper.

                                                    Count V
             {Article I, Section 6 of tl~e Illinois Constitution—Searci~ and Seizure Clause)

            187.    Plaintiffs incorporate Parag~•aphs 1 through ]3l by reference as though fully

     alleged in this paragraph.




                                                       38
      Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 42 of 47 PageID #:46




               188.    The Search and Seizure Clause, Article I, Section 6, ofthe Illinois Constitution

       pa•ovides:"The people shall have the right to be secure in their persons, houses, papers and other
a
F-.    possessions against unreasonable searches, seizures, invasions of privacy oz• interceptions of
0
N
g      communications by eavesdropping devices or other means. No warrant shall issue without

       probable cause, suppo~~ted by affidavit particularly desct~ibing the place to be seat•ched and the

       persons or things to be seized."

               1$9.    A seizure occurs when thea~e is some meaningful interference with an individual's

       possesso~•y interests in propet~ty, Even if a seizua•e is valid at the moment a piece of property is

       seized, the continued possession ofthat property is subject to the protections of Article Y, Section

       6 ofthe Illinois Constit~ition and must be justified under Article I, Section 6 of the Illinois

       Constitution,

               190.    The Search and Seizure Clause of Article I, Section 6 is not temporally limited.

               191, 'The City seizes and impounds cars, subjecting them to quickly accruing fees, and

       releasing them only upon full payment of all fines and all fees, pursuant to Sections 2-14-

       132(c)(1}(A) and 2-14-132{k)ofthe City Code.

               192.    The City may not condition the return of Plaintiffs' pet~sonal property on bath the

       payment ofan administrative penolty, as well as the paytn~ent offees that continue to accrue only

       because the City refuses to release the vehicle until payment of all Vines and all fees has been

       made.

               193.    The City's refusal to release cars before all fines and all fees are paid is an

       unconstitutional seizure in violation of Article I, Section 6 ofthe Illinois Constitution.

               WHEREFORE,Plaintiffs request the following relief:




                                                         39
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 43 of 47 PageID #:47




          A.    A declaratory judgmeczt in favor ofPlaintiffs and against Defendant providing that

m               the portion of Section 2-14-132 ofthe City Code that requires a can's owner to

                pay an administrative penalty, plus fees that accrue only because the City refuses
0
N
~               to release the car, in order to regain possession oftheiz• vehicle is unconstitutional

                both on its face and as applied to Plaintiffs, and that, as a consequence, it is void

                and without effect;

          B,    A permanent injunction in favor of'Plaintiffs and against Defendant prohibiting

                Defendant or its officers or agents from enforcing the portion of Section 2-14-132

                ofthe City Code that requires a car's owner to pay an administrative penalty, plus

                fees that accrue only because the City refuses to release the car, in order to regain

                possession oftheir vehicle;

          C.    A permanent injunction in favor of Plaintiffs and against Defendant renuiring

                Defendant to return to Plaintiffs cars they own that were impounded under

                Section 2-14-132 ofthe City Code. In the alternative, if a car has been disposed of

                oc• cannot be returned to the owner for any reason, an injunction in favor• of

                Plaintiffs and against Defendant for t•estitution equivalent to the value ofthe car

                on the day it was seized;

          D.    A per3nanent injunction in favor ofPlaintiffs and against Defendant requiring

                Defendant to return to Plaintiffs all fees paid or, in the alternative, to disclaim any

                debts Defendant has deemed Plaintiffs owe for fees accrued under Section 2-14-

                X 32 ofthe City Code;

          E.    An award ofPlaintiffs' costs ~tnd expenses ofthis action,together with reasonable

                attorneys' fees under the applicable Illinois rule and 42 U.S.C. § l9&8; and




                                                  40
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 44 of 47 PageID #:48




             F.     Such other and further reliefas this Court deems just and proper.

                                           Count VI
a       (Fourth Amendment to tiie United States Constitution--Search and Seizure CNause)
z
U
0            194.   Plaintiffs incorpoa•ate Paragraphs 1 through 131 by reference as though fully
N


     alleged in this paragraph.

             ]95.   The Fourth Amendment to the United States.Constitution provides:"The right of

     the people to be secure in their persons, houses, papers, and effects, against unreasonable

     searches and seizures, shall not be violated, and no [w]aa•xants shall issue, but upon probable

     cause, suppoa~ted by [oJath or affirmation, and particularly describing the place to be searched,

     and the persons or things to be seized."

             196.   A seizure occurs when there is some meaningful interfez•ence with an individual's

     possessory interests in property. Even ifa seizure is valid at the moment a piece of property is

     seized, the continued possession ofthat property is subject to the protections ofthe Fourth

     Amendment and must be justified undea• the Fourth Amendment.

             197.   The Search and Seizure Clause of the Fourth Amendment is not tetnparall~

     limited.

             198.   The City seizes and impounds cars, subjecting them to Quickly accruing fees, and

     releasing them only upon full payment of all fines and all fees, pursuant to Sections 2-14-

     132(c)(1)(A) and 2-14-132(k) ofthe City Code.

             199.   The City may aot condition the return ofPlaintiffs' personal property on both the

     payment of an administrative penalty, as well as the payment offees that continue to accrue only

     beca~ise the City refuses to release the vehicle until payment of all fines and all fees has been

     made.




                                                      41
    Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 45 of 47 PageID #:49




            200.   The City's refusal to release cars before all Vines and all fees are paid is an

M    unconstitutional seizure in violation ofFourth Amendment to the United States Constitution.
0
            WHEREFORE,Plaintiffs request the following relief:
0
N
~           A.     A declaratoryjudgment in favor of Plaintiffs and against Defendant providing that

                   the portion of 5ect'ron 2-14-132 ofthe City Code t17at requires a car's owner to

                   pay an adminish•ative penalty, plus fees that accrue only because the City refuses

                   to release the car, in order to regain possession oftheir vehicle is unconstitutional

                   both on its face and as applied to Plaintiffs, and that, as a consequence, it is void

                   and without effect;

            B.     A permanent injunction in favor of Plaintiffs and against Defendant prohibiting

                   Defendant or its officers ox agents from enforcing the portion of Section 2-14-132

                   ofthe City Code that requires a car's owner to pay an ada~ninistrative penalty, plus

                   fees that accrue only because the City refuses to release the car, in order to regain

                   possession oftheir vehicle;

            C.     A permanent injunction in favor ofPlaintiffs and against DefendanC requiring

                   Defendant to return to Plaintiffs car's they awn that were impounded under

                   Section 2-14-132 ofthe City Code. In the alternative, if a car has been disposed of

                   or cannot be returned to the owner for any reason, an injunction In favor of

                   Plaintiffs and against Defendant fot~ restitution egriivalent to the value ofthe car

                   on the day it was seized;

            D.     A permanent injunction in favor ofPlaintiffs and against Defendant requiring

                   Defendant to return to Plaintiffs all fees paid or, in the alternative, to disclaim any




                                                     42
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 46 of 47 PageID #:50




                      debts Defendant has deemed Plaintiffs owe for fees accrued under Section 2-14-

M                     132 ofthe City Code;
O

U
m
               E.     An award ofPlaintiffs' costs and expenses ofthis action, together with reasonable
r
O
N
                      attorneys' fees under the applicable Illinois rule and 42 U.S.C. § 1988; and
a
m
0
               F.     Such other and further relief as this CourC deems just and proper,
d
N                                              Individual Claim
F-
a                                              Count VII
0
      (Plaintiff Spencer Byrd's Claim for Return ofProperty Currently Held in Violation of tLe
                               Illinois and United States Constitutions)

               201.   4n his own behalf, PlaintiffSpencer Byrd re-alleges and incorporates by

      reference each and evea•y allegation set foa•th in Paragraphs 1 through 131 above as though fully

      alleged in this paragraph.

               202.   Plaintiff Spencer Byrd individually brings this claim for the return of his property

      unconstitutionally seized and held by Defendant as set forth in Paragraphs 132 through 199

      above.

               203.   Plaintiff Spencer Byrd is entitled to the immediate ~~eturn ofhis car and all of its

      contents, including his tools which were in the car at the time it was seized.

               204.   Plaintiff Spencer Byrd's property must be t~eturned because, as described in

      Paragraphs 132 ttu•ough 199 above, the ongoing seizure ofhis property violates the Fourth,

      Eighth, and Fourteenth Amendments to the United States Constitution, as well as Article 1,

      Sections 2,6, and I 1 o~the Illinois Constitution.

               WHERCFORE,Plaintiffs request the following relief:

               A.     A pex•manent injunction in favor ofSpencer Byrd and against Defendant requiring

                      Defendant to a'eturn to Mr. Byrd the property that was in his car at the time it was

                      seized and impounded under Section 2-14-132 ofthe City Code, inchiding his


                                                       43
     Case: 1:19-cv-03691 Document #: 1-1 Filed: 06/03/19 Page 47 of 47 PageID #:51




              B.      tools. Tn the a]ternaCive, if the property has been disposed of or cannot be returned

                      for any reason, an injunction in favor of Mr. Byrd and against Defendant for
0
x
U
rn
                      restitution equivalent to the value ofthe property on the day it was seized;
0
N
              C.      An award ofPlaintiffs' costs and expenses ofthis action,together with reasonable

                      attorneys' fees under the applicable ~llinais rule and 42 U.S.C. § 1988; and

              D.      Such other• and further relief as this Court deemsjust and proper.



                                                          Respectfully submitted,

                                                          JEROME DAVIS,
                                                          VERONICA WALKER-DAMS
                                                          and SPENCER BYRD

                                                          By; /s/ Robert J. Pavich
                                                          One oftheir Attorneys
       Robert J. Pavich, A1ZDC # 2]58329
       Firm ID # 47753
       PAVICH LAVJ GROUP,F.C.
      30 West Monroe St~•eet
      Suite 1310
      Chicago, IL 60603
      (312)690-8400
      rpavich@pavichlawgroup.conn

       Diana K. Simpson*
       Kirby Thomas West*
       INSTITUTE POR .TUSTICB
      90l Nai~h Glebe Road
      Suite 900
      Arlington, VA 22203
      (703)682-9320
      diana.simpson@ij.org
      kwest@ij.org

       *Applications for Admission
       Pro Hac Yice to be filed

       A£torneysfor Plainti,,~fs

      Dated; Apri129,2019.
                                                       44
